DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 1/27/21, the following is a final office action. Claims 1-12 and 17-20 are cancelled.  Claim 13 is amended.  Claims 13-16 and 21-36 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20060091206 Al), and further in view of, Kloostra et al (US 20090125425 Al), and in further view of Ota et al (US 20150110100 Al), and in further view of Syngkon et al (US 9306750), and further in view of Joyce et al (US 7426484 B2).

As per claim 13, Olsen et al discloses the following limitations:

receiving a unique identifier of a managing wireless device of the PMMN for the consolidated shipment at a server computing system, the managing wireless device attached to a first shipment component of the consolidated shipment, wherein the unique identifier of the managing wireless device is included in the PMMN for the consolidated shipment; receiving a unique identifier of the first shipment component at the server computing system; creating and storing an association between the unique identifier of the managing wireless device and the unique identifier of the first shipment component at the server computing system, ([0043] The process then proceeds to Step 102 where the unique device identifier 20 is stored in association with a tracking number that is to be used to track the object 14 using yet another tracking system. In one embodiment, the tracking number associated with the object 14 is of a type that would normally be provided by a common carrier, such as UPS. The process of associating the device identifier 20 with the object 14's tracking number can be carried out, for example, by using a scanner to scan a first barcode found on a standard shipping label associated with the object 14, and to scan a second barcode found on the wireless device 18, the first barcode having been previously encoded with the tracking number and the second with the device identifier. In one embodiment, this information can be fed into an online shipping system such as UPS.com, for example, which handles the logistics of storing the unique device identifier 20 in association with the tracking number of the object 14. At Step 103, the wireless device 18 is physically associated with the object 14. This can be done, for example, by inserting the device 18 into the object 14 prior to shipment);

With regard to the PMMN, Olsen suggests this feature since Olsen discloses "The wireless device 18 can be any type of wireless device that is capable of transmitting a unique device identifier 20 to a nearby wireless access point 22. This may include, but is not limited to, a Bluetooth-enabled device", as shown in [0023], I this case, it is obvious for a Bluetooth-enabled device to operate in a Bluetooth network, which is a proximity network.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a PMMN in the systems of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Olsen et al does not disclose receiving an instruction at the server computing system to proceed with commissioning of the PMMN for the consolidated shipment. However, Kloostra et al (US 20090125425 Al) discloses in [0037] When the shipment has been fully unloaded, the truck driver prompts handheld mobile device 34 to "summarize" the shipment grouping. In an exemplary embodiment, summarizing the shipment grouping includes editing the bill of lading to reflect the actual goods delivered as well as the condition of the goods. More specifically, summarizing the shipment grouping may include summing up all products received, the product pallet numbers, and the quantity of products delivered on each pallet on a real time basis. Confirmed summaries are then shared between the truck driver and a responsible receiving party, to arrive on common agreeable terms pertaining to the products delivered in a given shipment.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Kloostra in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Olsen et al does not disclose generating a unique broadcast address for the PMMN for the consolidated shipment; wirelessly transmitting the unique broadcast address for the PMMN for the consolidated shipment to the managing wireless device, however, Ota et al (US 20150110100 Al) discloses in [0049] Incidentally, when the CPU 100 of the personal computer 10 sends a broadcast packet, the following problem arises. Here, sending a broadcast packet means sending data to all the devices connected to the network. The CPU 100 usually specifies a unique address (a broadcast address) indicating the entire network and sends a packet. The projector 20 which has received the broadcast packet returns a response packet to the personal computer by unicast. Here, when the personal computer 10 is placed in a firewall, the firewall may reject the response packet to the broadcast packet; ALSO SEE Description Paragraph - DETX (36): Network interface subsystem 216 provides an interface to other computer systems, networks, and portals. Network interface subsystem 216 serves as an interface for receiving data from and transmitting data to other systems from reader device 200. For example, reader device 200 may wireless transmit information to a server, such as data read from an RFID tag, or receive information from a server, such as facility controller 135);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Ota et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Olsen et al does not disclose generating a listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment; and wirelessly transmitting the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment to the managing wireless device before shipping of the consolidated shipment.

However, Syngkon et al (US 9306750) discloses in Description Paragraph - DETX (98): FIG. 11 is a high level flow diagram of a process 1100 for authenticating a shipment of goods received by a receiver according to an embodiment. The receiver may receive an advance shipment notification (ASN) from the shipper of the goods (step 1105). An ASN provides an electronic notification of a pending delivery of goods from a shipper. The ASN may include a listing of the contents of the shipment, as well as additional information such as product descriptions of the goods, physical characteristics of the shipment, such as a number of units of goods shipped, the type of packaging used to store the goods, a carrier used to transport the goods from the shipper to the receiver, and/or other information related to the shipment of goods. The ASN may also include a list of unique identifiers of identifier tags associated with each shipping unit being shipped as well as the contents of each shipping unit. The unique identifiers may be associated with a barcode or a RFID tag associated with each shipping unit; Description Paragraph - DETX (39): According to some embodiments, a sender and/or receiver of goods may provide a list of "legal" network addresses or hardware-related identifiers, such as MAC addresses to hub registry 105. If reader device from a particular sender or receiver is to be registered, the device may be assigned a network address from the list of addresses provided to hub registry 105 by the particular sender or receiver. If a hardware-based identifier, such as a MAC address, is to be used, a device having a MAC address on the list may be have been registered in advance; ALSO SEE Description Paragraph - DETX (36): Network interface subsystem 216 provides an interface to other computer systems, networks, and portals. Network interface subsystem 216 serves as an interface for receiving data from and transmitting data to other systems from reader device 200. For example, reader device 200 may wireless transmit information to a server, such as data read from an RFID tag, or receive information from a server, such as facility controller 135.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Ota et al I the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Olsen et al does not disclose receiving a unique identifier of an additional wireless device of the PMMN for the consolidated shipment at the server computing system, the additional wireless device attached to an additional shipment component of the consolidated shipment, wherein the unique identifier of the additional wireless device is included in the PMMN for the consolidated shipment; receiving a unique identifier of the additional shipment component at the server computing system; creating and storing an association between the unique identifier of the additional wireless device and the unique identifier of the additional shipment component at the server computing system.
However, Joyce et al discloses in (Claim 25. A method for distributing wireless communication devices, comprising: obtaining each wireless communication device listed in a first order of one or more wireless communication devices, said first order being associated with a first customer; obtaining each wireless communication device listed in a second order of one or more wireless communication devices, said second order being associated with a second customer; association a first device identifier with the first wireless communication device; associating a first customer identifier with the first device identifier, the first customer identifier being associated with the first customer; associating a second device identifier with the second wireless communication device; associating a second customer identifier with the second device identifier, the second customer identifier being associated with the second customer; placing the first and second wireless communication devices into a consolidated package that is associated with a consolidated package tracking identifier; associating the first and second device identifiers with the consolidated package tracking identifier; shipping the consolidated package to a localized distribution center…while executing said step of shipping the consolidated package, tracking the shipment of the consolidated package to the distribution center);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Joyce et al the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Olsen et al does not disclose directing operation of the managing wireless device to communicate the unique broadcast address for the PMMN for the consolidated shipment to each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment. However, Syngkon et al discloses in Description Paragraph - DETX (39): According to some embodiments, a sender and/or receiver of goods may provide a list of "legal" network addresses or hardware-related identifiers, such as MAC addresses to hub registry 105. If reader device from a particular sender or receiver is to be registered, the device may be assigned a network address from the list of addresses provided to hub registry 105 by the particular sender or receiver. If a hardware-based identifier, such as a MAC address, is to be used, a device having a MAC address on the list may be have been registered in advance).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Ota et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Olsen et al does not disclose the following however, Kloostra et al discloses:
directing the managing wireless device to broadcast an acknowledgement request that includes the unique broadcast address for the PMMN for the consolidated shipment, ([0023], Ordering the shipment also included notifying a logistics company of the shipment notification);

directing the managing wireless device to provide notification as to whether or not each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment provides an acknowledgement response in reply to the acknowledgement request, ([0027] Notifying 64 logistics company 24 of the shipment notification may also include sending an acknowledgment from logistics company 24 to server 30 indicating an awareness of the shipment order upon receiving communication from server 30. More specifically, the logistics company 24 may provide a confirmation to server 30 by, for example, sending logistics information from Logistics Company 24 to server 30. The logistics information may include an assigned truck driver name, an assigned smart phone number that will be loaded with software described below, and/or an assigned trailer number. In an exemplary embodiment, the trailer number is the same as the shipment number that is supplied by server 30 in the second section. The confirmation provided to server 30 may be in the form of a spreadsheet, a word processing document, an electronic data interchange (EDI) message such as an advanced ship notice, or entry into a web service portal associated with server 30.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Kloostra et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Olsen et al does not disclose further comprising: tracking the consolidated shipment through communication with the managing wireless device after receiving notification from the managing wireless device that each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment has replied to the acknowledgement request. However, Kloostra et al discloses in ([0033]-[0034], shows monitoring includes tracking the shipment; [0035]-[0036], shows verifying the shipment at the receiver; comparing the individual products unloaded via scanning [identification numbers]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Kloostra et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21-23, 25-30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (20060091206 Al), and further in view of, Kloostra et al (US 20090125425 Al), and in further view of Ota et al (US 20150110100 Al), and in further view of Syngkon et al (US 9306750), and further in view of Joyce et al (US 7426484 B2), and in further in view of BARBUSH (US 20150154559 Al).

As per claim 21, Olsen et al does not disclose, wherein the managing wireless device includes a first local area communication device, a wide area communication device.

However, Kloostra et al discloses in [0025] In other embodiments, as will be described below, additional means (e.g., GPS data) can be used to determine the approximate location of the object 14 at a time when the device identifier 20 is received by a particular wireless access point 22; [0031] The wireless device 18 also includes a power supply (or battery) 34, which is used for providing power to the wireless device while it remains physically associated with the object 14.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Kloostra et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Olsen et al does not disclose a global position determination device, and a battery.

However, BARBUSH (US 20150154559 Al) discloses in [0040] As indicated, a communication port 230 may be one of several components available in the data collection device 130 (or be in or as a separate computing entity). Embodiments of the communication port 430 may include an Infrared data Association (IrDA) communication port, a data radio, and/or a serial port. The communication port 430 may receive instructions for the data collection device 130. These instructions may be specific to the mobile asset 140 in which the data collection device 130 is installed, specific to the geographic area in which the mobile asset 140 will be traveling, and/or specific to the function the mobile asset 140 serves within a fleet. In one embodiment, the data radio 435 may be configured to communicate with a wireless wide area network (WWAN), wireless local area network (WLAN)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of BARBUSH in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Olsen et al does not disclose wherein the managing wireless device is configured for communication with the server computing system through the wide area communication device.

However, BARBUSH discloses in [0040] As indicated, a communication port 230 may be one of several components available in the data collection device 130 (or be in or as a separate computing entity). Embodiments of the communication port 430 may include an Infrared data Association (IrDA) communication port, a data radio, and/or a serial port. The communication port 430 may receive instructions for the data collection device 130. These instructions may be specific to the mobile asset 140 in which the data collection device 130 is installed, specific to the geographic area in which the mobile asset 140 will be traveling, and/or specific to the function the mobile asset 140 serves within a fleet. In one embodiment, the data radio 435 may be configured to communicate with a wireless wide area network (WWAN), wireless local area network (WLAN).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of BARBUSH in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Olsen et al does not disclose wherein the additional wireless device includes a second local area communication device and a battery.

However, BARBUSH discloses in [0040] For example, the data radio 435 may communicate via various wireless protocols, such as 802.11, general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 IX (lxRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of BARBUSH in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, this limitation is suggested by the combination of Olsen et al and Kloostra et al since Olsen et al discloses scanning and storing first and second tracking data in order to provide an enhanced level of monitoring objects when shipping as shown in [0010], In addition, Kloostra discloses the acknowledgment of a shipping orders in [0023], operating the additional wireless device to receive the acknowledgement request through second local area communication device of the additional wireless device; and operating the additional wireless device to provide an acknowledgement response to the managing wireless device in reply to the acknowledgement request after determining that the unique broadcast address in the acknowledgement request matches a broadcast address to which the additional wireless device is associated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kloostra in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Olsen et al does not disclose wherein the acknowledgement response includes the unique identifier of the additional wireless device, however Kloostra discloses in ([0027] Notifying 64 logistics company 24 of the shipment notification may also include sending an acknowledgment from logistics company 24 to server 30 indicating an awareness of the shipment order upon receiving communication from server 30. More specifically, the logistics company 24 may provide a confirmation to server 30 by, for example, sending logistics information from Logistics Company 24 to server 30. The logistics information may include an assigned truck driver name, an assigned smart phone number that will be loaded with software described below, and/or an assigned trailer number. In an exemplary embodiment, the trailer number is the same as the shipment number that is supplied by server 30 in the second section. The confirmation provided to server 30 may be in the form of a spreadsheet, a word processing document, an electronic data interchange (EDI) message such as an advanced ship notice, or entry into a web service portal associated with server 30.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kloostra in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Olsen et al discloses:

operating the managing wireless device to date, a time, and a location when any wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment fails to provide an acknowledgement response in reply to the acknowledgement request, ([0025] The wireless access point 22, and any related systems in communication therewith, can be configured to generate or receive timestamp and location data upon receipt of the unique device identifier 20 from the wireless device 18. In one embodiment, the timestamp data may be included in the signal transmitted by the wireless device 18. By detecting the occurrence of such transmissions from the device 18, a time and date during which the device (and thus the object 14) is physically within transmission range of a particular access point 22 can be recorded in association with the unique device identifier 20. In one embodiment, the location of the object 14 can be determined based in part on the fact that the wireless access point 22 receiving the signal is at a fixed location. A fixed wireless access point 22 may include, for example, an antenna mounted on a building or tower at the transportation hub 16, the precise location of which is either known or made known to the system 10. In other embodiments, as will be described below, additional means (e.g., GPS data) can be used to determine the approximate location of the object 14 at a time when the device identifier 20 is received by a particular wireless access point 22.)

As per claim 28, Olsen et al discloses:

operating the managing wireless device to transmit data specifying the date, the time, and the location when any wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment fails to provide an acknowledgement response in reply to the acknowledgement request, wherein the data is transmitted to the server computing system through the wide area communication device, ([0025] The wireless access point 22, and any related systems in communication therewith, can be configured to generate or receive timestamp and location data upon receipt of the unique device identifier 20 from the wireless device 18. In one embodiment, the timestamp data may be included in the signal transmitted by the wireless device 18. By detecting the occurrence of such transmissions from the device 18, a time and date during which the device (and thus the object 14) is physically within transmission range of a particular access point 22 can be recorded in association with the unique device identifier 20. In one embodiment, the location of the object 14 can be determined based in part on the fact that the wireless access point 22 receiving the signal is at a fixed location. A fixed wireless access point 22 may include, for example, an antenna mounted on a building or tower at the transportation hub 16, the precise location of which is either known or made known to the system 10. In other embodiments, as will be described below, additional means (e.g., GPS data) can be used to determine the approximate location of the object 14 at a time when the device identifier 20 is received by a particular wireless access point 22.)

As per claim 29, Olsen et al does not disclose wherein the wide area communication device includes one or more of a cellular network communication device and a satellite network communication device.

However, Kloostra discloses in Claim 19 of Kloostra "wherein said mobile device is configured to receive position information from at least one of triangulation of cellular towers and global positioning system (GPS) satellites.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kloostra in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, Olsen et al discloses:

wherein the first local area communication device is a radio, and wherein the second local area communication device is a radio, [0031] FIG. 2 shows a high level block diagram of an exemplary wirelessly-enabled device 18 (wireless device) of a type that can be used to facilitate tracking of an object 14 in accordance with an embodiment of the present invention. The wireless device 18 includes memory 26, a wireless data radio 28).

As per claim 31, Olsen et al does not disclose wherein the first local area communication device is an IEEE Standard 802.15.4 radio, and wherein the second local area communication device is an IEEE Standard 802.15.4 radio.

However, Ota et al discloses in [0042] The projector 20 projects the data received from the personal computer 10 onto a screen (not shown). This is performed in the manner described below. First, the CPU 100 of the personal computer 10 generates data to be projected by the projector 20. Then, the CPU 100 transmits the data to the projector 20 by using the wireless adapter 130 and the antenna 150. Here, the wireless adapter 130 of the personal computer 10 and the wireless adapter 230 of the projector 20 form a wireless LAN specified by IEEE 802.11.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ota et al in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 32, Olsen et al does not disclose wherein the managing wireless device is configured to communicate with an Internet gateway through at least one of the first local area communication device and the wide area communication device.

However, BARBUSH discloses in [0040] As indicated, a communication port 230 may be one of several components available in the data collection device 130 (or be in or as a separate computing entity). Embodiments of the communication port 430 may include an Infrared data Association (IrDA) communication port, a data radio, and/or a serial port. The communication port 430 may receive instructions for the data collection device 130. These instructions may be specific to the mobile asset 140 in which the data collection device 130 is installed, specific to the geographic area in which the mobile asset 140 will be traveling, and/or specific to the function the mobile asset 140 serves within a fleet. In one embodiment, the data radio 435 may be configured to communicate with a wireless wide area network (WWAN), wireless local area network (WLAN).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ota et al in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 33, Olsen et al does not disclose, wherein tracking the consolidated shipment through communication with the managing wireless device includes operating the managing wireless device to periodically transmit an acknowledgement request that includes the unique broadcast address of the PMMN for the consolidated shipment, and operating each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment that receives the acknowledgement request to respond by transmitting an acknowledgement response to the managing wireless device.

However, Kloostra discloses in ([0023], Ordering the shipment also included notifying a logistics company of the shipment notification); ([0027] Notifying 64 logistics company 24 of the shipment notification may also include sending an acknowledgment from logistics company 24 to server 30 indicating an awareness of the shipment order upon receiving communication from server 30. More specifically, the logistics company 24 may provide a confirmation to server 30 by, for example, sending logistics information from Logistics Company 24 to server 30. The logistics information may include an assigned truck driver name, an assigned smart phone number that will be loaded with software described below, and/or an assigned trailer number. In an exemplary embodiment, the trailer number is the same as the shipment number that is supplied by server 30 in the second section. The confirmation provided to server 30 may be in the form of a spreadsheet, a word processing document, an electronic data interchange (EDI) message such as an advanced ship notice, or entry into a web service portal associated with server 30.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kloostra I in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 34, Olsen et al does not disclose wherein tracking the consolidated shipment through communication with the managing wireless device further includes operating the managing wireless device to determine whether or not each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment has responded to the acknowledgement request within a set time window, and operating the managing wireless device to record an acknowledgment failure event for each wireless device listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment that does not respond to the acknowledgement request within the set time window, wherein the acknowledgment failure event includes an identifier of each wireless device that does not respond to the acknowledgement request within the set time window, and a date and a time when the acknowledgment failure event occurs, and a global position of the managing wireless device when the acknowledgment failure event occurs. However, Kloostra discloses in ([0023], Ordering the shipment also included notifying a logistics company of the shipment notification); ([0027] Notifying 64 logistics company 24 of the shipment notification may also include sending an acknowledgment from logistics company 24 to server 30 indicating an awareness of the shipment order upon receiving communication from server 30. More specifically, the logistics company 24 may provide a confirmation to server 30 by, for example, sending logistics information from Logistics Company 24 to server 30. The logistics information may include an assigned truck driver name, an assigned smart phone number that will be loaded with software described below, and/or an assigned trailer number. In an exemplary embodiment, the trailer number is the same as the shipment number that is supplied by server 30 in the second section. The confirmation provided to server 30 may be in the form of a spreadsheet, a word processing document, an electronic data interchange (EDI) message such as an advanced ship notice, or entry into a web service portal associated with server 30.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kloostra I in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 35, Olsen et al does not disclose wherein tracking the consolidated shipment through communication with the managing wireless device further includes operating the managing wireless device to transmit data notifying of the acknowledgment failure event to the server computing system.

However, Syngkon discloses in Brief Summary Text - BSTX (7):
According to an embodiment, a computer readable medium storing a plurality of instructions for controlling a data processor to perform one or more tasks is provided. The plurality of instructions include an instruction that causes the data processor to receive a first encrypted transaction data for a shipment of goods from a shipper of the goods, the transaction information identifying the goods being shipped, the first encrypted transaction data being encrypted using a private encryption key associated with the shipper, and an instruction that causes the data processor to decrypt the first encrypted transaction data at the hub using a public encryption key associated with the shipper of the goods to authenticate the sender of the goods. The plurality of instructions further include an instruction that causes the data processor to receive a second encrypted transaction data from a receiver of the goods, the second encrypted transaction data being encrypted using private encryption key of the receiver of the goods, and an instruction that causes the data processor to decrypt the second encrypted transaction data at the hub using a public encryption key associated with the receiver of the goods to authenticate the receiver of the goods. The instructions also include an instruction that causes the data processor to reject the transaction if authentication of one or more of the sender or the receiver of the goods failed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Syngkon I in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24, 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20060091206 Al), and further in view of Kloostra et al (US 20090125425 Al), and in further view of Ota et al (US 20150110100 Al), and in further view of Syngkon et al, and further in view of Joyce et al (US 7426484 B2), and in further in view of BARBUSH (US 20150154559 Al), and further in view of Bergdale et al (US 20150142483 Al).

As per claim 24, Olsen et al does not disclose wherein the additional wireless device is configured for bi-directional communication with the managing wireless device through the second local area communication device of the additional wireless device and through the first local area communication device of the managing wireless device.

However, Bergdale et al (US 20150142483 Al) discloses in [0057] The persistent channel between the server and the user's computer device can be used in a variety of ways. In the preferred embodiment, the persistent connection is designed so that that it maintains a bi-directional, full-duplex communications channel over a single TCP connection. The protocol provides a standardized way for the server to send content to the process operating on the user's computing device without being solicited by the user's device each time for that information, and allowing for messages to be passed back and forth while keeping the connection open. In this way a two-way (bi-direction) ongoing interaction can take place between a process operating on the user's computing device the server. By means of the persistent channel, the server can control the activity of the user computer device. For each user computing device, there can be a distinct persistent connection.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations of Bergdale et al in the system of Olsen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 36, Olsen et al does not disclose operating the managing wireless device to acquire parametric data from one or more of the wireless devices listed in the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment and transmit the acquired parametric data to the server computing system.

However, Bergdale discloses in [0046] Security can also be enhanced by actively destroying the validating visual object so that it resides in the device for a limited time. In one embodiment, the ticket payload has a time to kill parameter that provides the application with a count-down time to destroy the validating visual object. In another embodiment, the validating visual object is displayed when the user holds down a literal or virtual button on the user interface of the device. When the button is released, the application destroys the validating visual object.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bergdale I in the systems of Olsen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/27/21, with respect to the rejection(s) of claim(s) 13-16 as rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20060091206 Al), and further in view of, Kloostra et al (US 20090125425 Al), and in further view of Ota et al (US 20150110100 Al), and in further view of Syngkon et al (US 9306750), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Joyce et al (US 7426484 B2).
Specifically, As per claim 13, newly cited art Joyce discloses "receiving a unique identifier of an additional wireless device of the PMMN for the consolidated shipment at the 5 server system” through disclosing the association of both first and second wireless device identifiers and placing the first and second wireless communication devices into a consolidated package that is associated with a consolidated package tracking identifier, and is therefore concerned with tracking different components of a consolidated shipment.
In addition, with regard to generating a listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment, and transmitting the listing of unique identifiers of wireless devices of the PMMN for the consolidated shipment to the managing wireless device before shipping of the consolidated shipment, Applicant has amended this limitation to clarify that the listing of unique identifiers is transmitted before shipping of the consolidated shipment.  Although amended, Examiner still interprets that the Syngkon et al (US 9306750) reference discloses this limitation, since Syngkon et al  shows in Description Paragraph - DETX (98): that “The receiver may receive an advance shipment notification (ASN) from the shipper of the goods (step 1105). An ASN provides an electronic notification of a pending delivery of goods from a shipper. The ASN may include a listing of the contents of the shipment, as well as additional information such as…a list of unique identifiers of identifier tags associated with each shipping unit being shipped as well as the contents of each shipping unit. The unique identifiers may be associated with a barcode or a RFID tag associated with each shipping unit”.  In this case, Examiner interprets that the Advance Shipment Notification of a list of unique identifiers in Syngkon et al is analogous to the “wirelessly transmitting…before shipping of the consolidated shipment” limitation of the present invention.
As per claims 14-16, these claims recite similar features as those disclosed in independent claim 13, and is therefore still rejected for similar reasons.
As per claims 21-23 and 25-35, these claims recite similar features as those disclosed in independent claim 13, and is therefore still rejected for similar reasons.
As per claims 24 and 36, these claims recite similar features as those disclosed in independent claim 13, and is therefore still rejected for similar reasons.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-2.70-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htfp://pair-dlrecf.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll -free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-39OO.

April 15, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628